Syllabus by
JONES, J.
MUNICIPAL CORPORATIONS
(360 P5) The adoption of regulations pertaining to health and sanitation, including the process of collection and disposal of garbage, is within the proper exercise of the police powers of the state and of its municipalities.
(360 P4f) It was within the province of the city authorities to commit the power of issuing permits for the collection and disposal of garbage upon a designated officer, leaving to him the terms and conditions under which they should be issued. Such action on the part of the city does not invest the officer with legislative power.
The city of Cincinnati advertised for and received bids and entered into a contract with a single contractor who, for a consideration paid by the city, engaged to collect and remove garbage therefrom in accordance with the city’s specifications. A permit was thereupon issued to the city’s contractor but denied to the relator who had contracts for garbage removal with various hotels and restaurants in the city. This garbage, consisting of animal, vegetable and other products, had a commercial value, much of which being adaptable for the feeding of swine. Held: Neither the city ordinance nor the refusal of the city manager to issue relator a permit for the collection and removal of garbage contravened any provision of our state or Federal constitutions.
Kinkade, Matthias, Day and Allen, JJ, concur. • •